Ingraham, J. (concurring):
I concur in the conclusion of Mr. Justice Scott, as I think that the declaration that the voter is required to make in order to enroll as a voter at the primary election, by subdivision 1 of section 3 of the Primary Election Law (Laws of 1899, chap. 473, as amd. by .Laws of 1905, chap. 674) applied to the year ending on the day upon which he signed the declaration. He is there required to declare that he has “ not enrolled with or participated in any primary election or convention of any other party since the first day of last year.” There is nothing to indicate an intention to refer to the last calendar year rather than the year ending on the day on which the declaration is made. The declaration is required to be made on the day of registration for a general election. When an elector presents himself for registration, after he shall have registered as a qualified elector for the next ensuing general election, the board of election1 inspectors, having entered his name and residence address in the enrollment books, and his registration number in the registration books and the enrollment books, are required to *411deliver to such an elector the proper enrollment envelope and blank and an elector desiring to enroll shall then enter a voting booth in said place of registration and shall make a mark with a proper pencil in the circle beneath the emblem of the party of his selection, and thereupon inclose such enrollment blank in the envelope and seal the same, and before leaving the place of registration shall deliver the same to a member of the board of election inspectors, who shall endorse thereon the elector’s name, and the said envelope shall then be deposited in a ballot box in the place of registration. I think the fair intendment of this declaration' is that a person about to enroll so as to be able to participate in a primary election or convention has not enrolled with or participated in any primary election or convention of any other party within one year from the date of his then enrollment. The words “ last year ” as here used should, I think, be construed as synonymous with the past year so as to exclude a person who had either enrolled with or participated in the management of a political party other than that designated during the year that then expired. If the words “ last year ” apply to the calendar year I think there would be much in the contention that it must be applied to the calendar year preceding the time at which the declaration was made as that calendar year would not be the last year, but it seems to me that such construction would be contrary to the general intent of the section, and there is nothing in the language used that would indicate to the person making the declaration that it was the calendar year that was intended rather than the year immediately preceding the date of the making of the declaration. Section 25 of the Statutory Construction Law (Laws of 1892, chap. 677) provides that “ the term year in a statute, contract, or any public or private instrument, means three hundred and sixty-iive days,” and thus when the statute provides that a person has not done an act since the first day of last year the year there mentioned is a year of 365 days and he certifies that he has not done any of the acts stated within that period. As there is no evidence that this appellant has enrolled or taken part in the proceedings of any particular party within a year from the time he made such declaration the court was not justified in striking his name from the roll and the order appealed from should, therefore, be affirmed.
Order affirmed,